Citation Nr: 0503155	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
decedent's death.

2.  Entitlement to service connection for cerebrovascular 
accident, for the purposes of accrued benefits.

3.  Entitlement to non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.





ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who had recognized guerrilla service from 
January 1944 to February 1944 and from March 1944 to June 
1945, and also served in the Philippine Commonwealth Army 
from June 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claims of entitlement to service connection for 
the cause of the decedent's death and entitlement to service 
connection for cerebrovascular accident, for the purposes of 
accrued benefits.  The appellant filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC).  In September 2003 the appellant perfected her appeal, 
and the issues were subsequently certified to the Board.

The issue of entitlement to non-service-connected death 
pension is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is needed on the part of the 
appellant.



FINDINGS OF FACT

1.  According to the official certificate of death, the 
decedent's death in May 2002 was caused by cardio-pulmonary 
arrest, secondary to sepsis, secondary to nosocomial 
pneumonia due to cardiovascular disease with recent 
hemorrhage, thalamic area, due to chronic respiratory failure 
and anemia with chronic disease.

2.  At the time of his death, the decedent had no service-
connected disabilities.

3.  Cardio-pulmonary arrest, sepsis, nosocomial pneumonia, 
cardiovascular disease, chronic respiratory failure, and 
anemia were not present during service, and were not 
manifested until many years after his discharge from service 
in 1946.

4.  The claim for service connection for the cause of the 
decedent's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.

5.  At the time of his death in May 2002, the decedent had a 
claim pending for service connection for cerebrovascular 
accident.

6.  The preponderance of the credible and probative evidence 
of record at the time of the decedent's death does not 
establish that the veteran had a cerebrovascular accident 
which could be associated with his military service or any 
event thereof.


CONCLUSIONS OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the decedent's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The decedent's cerebrovascular accident was not caused by or 
related to a disease or injury incurred in or aggravated by 
service, so as to support a claim for accrued benefits.  38 
U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The decedent's June 1945 Personal Record shows his veins, 
cardiovascular system, and lungs were normal.  His blood 
pressure was 112/80.  No defects were noted.  An April 1946 
Affidavit for Philippine Army Personnel shows that when the 
decedent was asked to list a chronological record of all 
wounds and illness incurred from December 8, 1941 to the date 
of return to military control, he replied, "none."  On his 
June 1946 separation examination report, the veteran 
indicated he had no significant diseases, wounds, or 
injuries.  His cardiovascular system was normal, and a chest 
X-ray showed a healthy chest.

A June 1976 VA treatment record shows the veteran complained 
of chronic cough and chest and back pains, and a history of 
hemophthisis.  Examination showed diminished breath sounds 
and no rales.  A chest X-ray showed minimal pulmonary 
tuberculosis on the right.  The veteran indicated that his 
present illness had begun in 1943 as a productive cough after 
an alleged trauma to the chest.  He reported that his anemia 
began in June 1976.

A March 1993 chest X-ray report showed the decedent's lung 
fields were essentially clear, although there was increased 
radiability of the lower lung fields with paucity of the lung 
markings.  The heart was enlarged.  The enlargement was 
mainly that of the left ventricle and was associated with 
calcification in the aortic knob.  The impression was cardiac 
enlargement, minimal, predominantly left ventricle with 
arteriosclerosis, thoracic aorta, and bilateral basal 
emphysema.

VA treatment records dated in January 2000 show the decedent 
was hospitalized for a cerebrovascular accident.

February and May 2000 VA hospitalization records show the 
decedent complained of abdominal pain.  He was reported to be 
a known hypertensive, and had suffered a cerebrovascular 
accident in January 2000.  The admitting impression was old 
cerebrovascular accident, probable thrombosis of the left 
middle cerebral artery with right hemiparesis, coronary 
artery disease, left ventricular aneurysm, and lateral wall 
ischemia.

VA treatment records dated from January to May 2002 show the 
decedent was hospitalized for the conditions that eventually 
led to his death in May 2002.

A February 2002 VA Certification shows the decedent was 
admitted in January 2002 to the medical center with the 
diagnoses of cardiac risk factors, secondary to 
cerebrovascular accident, recent hemorrhage of the right 
thalamic with extension to paraventricular white matter with 
obstructive hydrocephalus extending to lateral ventricle; 
community-acquired pneumonia, high risk; and coronary artery 
disease, left ventricular hypertrophy, sinus tachycardia, 
premature ventricular contractions, rare, and lateral wall 
ischemia.


II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2002 and July and September 2003 letters, the RO 
informed the appellant of the VCAA and its effect on her 
claims.  In addition, the appellant was advised, by virtue of 
a detailed August 2003 SOC issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate her claims.  We therefore believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection for the cause of the 
decedent's death and accrued benefits.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the August 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Service Connection for Cause of Death

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The decedent's military records do not indicate any 
complaint, treatment, or diagnosis of any disease that caused 
or was related to a disease that eventually caused the 
decedent's death.  In fact, in the Affidavit for Philippine 
Army Personnel, dated and signed by the decedent in April 
1946, he denied having suffered from any wounds or illnesses 
during his active service.  Furthermore, his June 1946 
separation examination report shows no defects or diagnoses, 
and his cardiovascular system was normal.

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

The official death certificate indicates that the decedent 
died from cardio-pulmonary arrest, secondary to sepsis, 
secondary to nosocomial pneumonia due to cardiovascular 
disease with recent hemorrhage, thalamic area, due to chronic 
respiratory failure and anemia with chronic disease.  Post-
service, the first medical evidence associated with the 
decedent's claims file is dated in June 1976.  While this 
evidence shows treatment for cardiac and pulmonary 
conditions, which may have eventually contributed to the 
decedent's death in May 2002, this treatment began thirty 
years after the decedent's separation from military service.  
Furthermore, as noted above, the veteran's service medical 
records show no treatment for any of these conditions, and he 
was physically normal upon separation.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's recent loss of her husband, 
the Board finds that the decedent's death was not caused by, 
or the proximate result of, any service-connected disability.

IV.  Accrued Benefits

At the time of the decedent's death he had a pending claim 
for entitlement to service connection for cerebrovascular 
accident.  Although the decedent's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while 
the claim for accrued benefits is separate from the claim for 
service connection filed by the decedent prior to his death, 
the accrued benefits claim is derivative of the decedent's 
claim and the appellant takes the decedent's claim as it 
stood on the date of his death.  See Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 
1296 (Fed. Cir. 1998).  In the instant case, the decedent 
died in May 2002, and the claim for accrued benefits was 
received in June 2002.

The law applicable to this claim for accrued benefits 
provides that certain individuals may be paid periodic 
monetary benefits (due and unpaid for a period not to exceed 
two years) to which the decedent was entitled at the time of 
his death under existing ratings or based on evidence in the 
file at the time of the decedent's death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000.  Here, the appellant, the 
decedent's spouse, is advancing essentially the same claim 
for service connection for cerebrovascular accident, for 
accrued benefits purposes, which the decedent had pending at 
the time of his death.

As noted above, under applicable law, service connection may 
be granted for disability resulting from disease or injury, 
which was incurred in, or aggravated by, active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Here, the decedent's spouse seeks service connection for 
cerebrovascular accident for the purpose of receiving accrued 
benefits.  The Board notes that the evidence of record 
clearly shows the decedent suffered a cerebrovascular 
accident during his lifetime, specifically in January 2000.  
However, there is no evidence of record to show that this 
disorder was in any way related to the decedent's period of 
military service.  As noted above, the decedent's service 
medical records, including his separation examination, show 
no treatment for or diagnosis of any cardiac or pulmonary 
condition, and he was normal upon separation, with no 
diagnoses or defects noted.  Indeed the first medical 
treatment of any kind received by the decedent was in June 
1976, more than thirty years after his separation from 
service.  Finally, no medical opinion of record provided a 
relation between the decedent's cerebrovascular accident and 
his military service.

The Board recognizes that the decedent believed and the 
appellant still believes that his cerebrovascular accident 
was related to his military service.  We do not doubt their 
sincerity.  However, while the decedent and the appellant are 
certainly capable of providing evidence of symptomatology, as 
noted above, a layperson is generally not capable of opining 
on matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. at 494 (1992).  See also Routen, 
supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

Therefore, as the evidence preponderates against the 
appellant's claim of entitlement to service connection for a 
cerebrovascular accident for the purpose of accrued benefits, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to service connection for cerebrovascular 
accident, for purposes of accrued benefits, is denied.


REMAND

As discussed in the Introduction, above, the RO issued a 
statement of the case in August 2003.  At that time, the RO 
initially adjudicated and denied the issue of entitlement to 
non-service-connected death pension benefits.  The appellant 
indicated disagreement with the RO's initial denial of that 
issue in her VA Form 9 received on September 2003.

A written communication from a claimant or his/her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD).  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.201 (2004).

Inasmuch as the August 2003 SOC was the first time the RO 
considered and adjudicated the issue of entitlement to non-
service-connected death pension benefits, the appellant's 
September 2003 VA Form 9, in which she expressed disagreement 
with that determination, constitutes an NOD as to that issue, 
even though it was expressed on her substantive appeal as to 
the other issues.

The Court has held that the filing of an NOD initiates the 
appeal process, and that the failure of the RO to issue an 
SOC is a procedural defect requiring a remand.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  Thus, the Board finds that 
this issue must be remanded so that the RO can issue an SOC 
and the appellant can be afforded the opportunity to perfect 
a timely substantive appeal (VA Form 9) as to this issue.

Accordingly, due process requires that the issue is REMANDED 
for the following actions:

1.  The RO should issue an SOC addressing the 
appellant's claim of entitlement to non-service-
connected death pension.  The appellant should be 
provided the opportunity to perfect a timely VA 
Form 9 with respect to that issue.  The RO is 
free to undertake any additional development 
deemed necessary with respect to that issue.

2.  If the appellant perfects her appeal as to 
this issue, the RO should return the case to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


